Exhibit PURCHASE AND ASSUMPTION AGREEMENT dated as of September 24, 2008 between CAPITAL BANK and OMNI NATIONAL BANK TABLE OF CONTENTS ARTICLE I - CERTAIN DEFINITIONS 1 SECTION 1.01 Certain Definitions 1 SECTION 1.02 Accounting Terms 10 SECTION 1.03 Construction of Terms 10 ARTICLE II - PURCHASE AND SALE 11 SECTION 2.01 Purchase and Sale of Assets; Assumption of Liabilities 11 SECTION 2.02 Purchase Price 11 SECTION 2.03 Adjustments to Purchase Price 12 SECTION 2.04 Allocation of Consideration 13 SECTION 2.05 Sale and Transfer of Servicing and Escrows 13 SECTION 2.06 Assumption of IRA Deposits 14 SECTION 2.07 Loan Accounts Secured by Deposit Accounts 14 SECTION 2.08 Loans Reviewed Prior to Signing; Review of Post-Signing Loans; Purchaser’s Right to Reject Loans 14 ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLER 17 SECTION 3.01 Corporate Organization and Authority 17 SECTION 3.02 No Conflict; Licenses and Permits; Compliance with Laws and Regulations 17 SECTION 3.03 Approvals and Consents 18 SECTION 3.04 Title to Assets 18 SECTION 3.05 Condition of Assets 18 SECTION 3.06 Deposits 18 SECTION 3.07 Contracts 18 SECTION 3.08 Litigation and Liabilities 19 SECTION 3.09 Compliance With Laws 19 SECTION 3.10 Regulatory Matters 19 SECTION 3.11 Absence of Certain Changes, Etc. 19 SECTION 3.12 Employment Matters; Employee Relations 19 SECTION 3.13 Employee Benefit Plans 20 SECTION 3.14 Books and Records 20 SECTION 3.15 Fiduciary Obligations 20 SECTION 3.16 Loans 20 SECTION 3.17 Taxes 21 SECTION 3.18 Utilities Complete 21 SECTION 3.19 Insurance 21 SECTION 3.20 Brokers 21 SECTION 3.21 Disclosure 21 i ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF PURCHASER 22 SECTION 4.01 Corporate Organization and Authority 22 SECTION 4.02 No Conflict; Licenses and Permits; Compliance with Laws and Regulations 22 SECTION 4.03 Approvals and Consents 22 SECTION 4.04 Regulatory Matters 23 SECTION 4.05 Financing Available 23 SECTION 4.06 Litigation and Undisclosed Liabilities 23 SECTION 4.07 Brokers 23 SECTION 4.08 Disclosure 23 ARTICLE V - COVENANTS OF THE PARTIES 24 SECTION 5.01 Access and Confidentiality 24 SECTION 5.02 Activity in the Ordinary Course 25 SECTION 5.03 Maintenance of Records 26 SECTION 5.04 Insurance; Risk of Loss 26 SECTION 5.05 Negotiable Instruments 26 SECTION 5.06 Customers 26 SECTION 5.07 Conversion 27 SECTION 5.08 Real Property Matters; Real Property Leases 28 SECTION 5.09 Regulatory Approvals 29 SECTION 5.10 Delivery of the Loan Documents 30 SECTION 5.11 Collateral Assignments and Filing 30 SECTION 5.12 Interest Reporting and Withholding 30 SECTION 5.13 Change of Name 31 SECTION 5.14 Credit Insurance 31 SECTION 5.15 Overdrafts 31 SECTION 5.16 Taxes and Fees; Proration of Certain Expenses 31 SECTION 5.17 Employees and Employee Benefits 32 SECTION 5.18 Non-Solicitation 34 SECTION 5.19 Further Assurances 34 ARTICLE VI - CLOSING 35 SECTION 6.01 Closing Date and Place 35 SECTION 6.02 Conditions to Obligations of Purchaser 35 SECTION 6.03 Conditions to Obligations of Seller 37 SECTION 6.04 Other Documents 39 ARTICLE VII - TERMINATION 39 SECTION 7.01 Termination 39 SECTION 7.02 Liability for Termination 40 SECTION 7.03 Procedure Upon Termination 40 ARTICLE VIII - INDEMNIFICATION 41 SECTION 8.01 Indemnification 41 SECTION 8.02 Calculation of Losses 41 SECTION 8.03 Threshold 42 SECTION 8.04 Survival of Indemnification Obligations 42 SECTION 8.05 Terms and Conditions of Indemnification; Resolution of Conflicts 42 ii ARTICLE IX - MISCELLANEOUS 43 SECTION 9.01 Assignment 43 SECTION 9.02 Binding Effect 43 SECTION 9.03 Public Notice 44 SECTION 9.04 Notices 44 SECTION 9.05 Governing Law 45 SECTION 9.06 Entire Agreement 45 SECTION 9.07 Counterparts 45 SECTION 9.08 Headings 45 SECTION 9.09 Waiver and Amendment 45 SECTION 9.10 Expenses 45 SECTION 9.11 Severability 46 Exhibit A – Loans Reviewed Prior to Signing iii THIS PURCHASE AND ASSUMPTION AGREEMENT is dated as of September 24, 2008, between
